Citation Nr: 0617019	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  97-08 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 
percent for lumbosacral strain with degenerative disc 
disease.

2.  Entitlement to an increased evaluation in excess of 10 
percent for cervical strain with degenerative disc disease.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1983 to 
April 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied an increased evaluation for lumbar 
strain, rated as 20 percent disabling; and denied an 
increased evaluation for cervical strain, rated as 10 percent 
disabling.  In June 2005, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.

The Board remanded this case in September 2005.  As the 
requested development has been accomplished, this case is 
properly before the Board.


FINDINGS OF FACT

1.  The veteran's lumbosacral spine disability is currently 
manifested by marked limitation of motion, including 
limitation on forward bending in a standing position and loss 
of lateral motion, x-ray findings of degenerative disc 
disease, and functional impairment due to pain.

2.  The veteran's cervical spine disability is currently 
manifested by moderate loss of backward extension, bilateral 
flexion, and rotation, x-ray findings of degenerative disc 
disease, and functional impairment due to pain.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating, but no higher, for 
a lumbosacral spine disability are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes 5003, 
5285, 5286, 5289, 5292, 5293, 5295 (2002 & 2003); Diagnostic 
Codes 5003, 5235-5243, 3.321 (2005).

2.  The criteria for a 20 percent rating, but no higher, for 
a cervical spine disability are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5285, 
5286, 5287, 5290, 5293 (2002 & 2003); Diagnostic Codes 5003, 
5235-5243, 3.321 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the veteran with a copy of the appealed July 
1996 rating decision, January 1997 statement of the case 
(SOC), and April 1998, June 2003, and February 2006 
supplemental statements of the case (SSOC's) that discussed 
the pertinent evidence, and the laws and regulations related 
to an increased rating claim for a lumbosacral spine 
disability and a cervical spine disability.  These documents 
essentially notified the veteran of the evidence needed to 
prevail on his claims.

In addition, in an October 2003 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims, 
and offered to assist him in obtaining any relevant evidence, 
and requested that he submit any additional evidence.  This 
letter gave notice of what evidence the veteran needed to 
submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
October 2003 letter did not provide the veteran with notice 
of the laws regarding degrees of disability or effective 
dates for any grant of service connection.  However, since 
the grant of an increased rating for the lumbosacral spine 
and cervical spine is favorable to the veteran, as discussed 
below, any defect with respect to the content of the notice 
requirement was non-prejudicial.

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC's, and notice letter dated in October 
2003 complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The CAVC held in part in Pelegrini, supra, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the July 1996 rating decision, the RO denied 
the veteran's increased rating claims for lumbosacral and 
cervical spine disabilities.  The VCAA became effective in 
November 2000.  In October 2003, the RO provided notice to 
the veteran regarding what information and evidence was 
needed to substantiate his claims on appeal, and clarified 
what information and evidence must be submitted by the 
veteran, and what information and evidence would be obtained 
by VA.  

While the notice provided to the veteran in October 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the adjudication took place prior to the enactment of the 
VCAA.  The subsequent VA letter also corrected any procedural 
errors.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Moreover, the notice was provided by the AOJ prior to the 
last transfer and certification of the veteran's case to the 
Board, and the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial, and VA's 
duty to notify the veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records and private medical records dated in July 1996 and 
June 1998.  The veteran testified that he had received 
additional private treatment for his lumbar and cervical 
spines that is not reflected in the claim file.  The RO 
requested that the veteran sign the proper release forms and 
identify the dates and location of treatment in September 
2005.  However, the veteran did not respond.  The CAVC has 
held that the duty to assist "is not always a one-way 
street" and that, "[i]f a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190 
(1991), at 193.  Based on the above, the Board finds that 
reasonable efforts have been made to obtain all available 
evidence.  Moreover, there are no additional medical 
treatment records necessary to proceed to a decision in this 
case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in July 1996, 
February 1997, May 2003, and January 2006, and the examiners 
rendered considered medical opinions regarding the pertinent 
issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran was notified of the evidence and information 
necessary to substantiate his increased rating claims; was 
notified of the respective responsibilities of VA and himself 
as it pertained to who was responsible for obtaining such 
evidence; and also was notified to submit all relevant 
evidence he had to the RO.  Additionally, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issue of 
increased ratings is required to comply with the duty to 
assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 
C.F.R. § 3.159.

Analysis

The RO originally granted service connection for the 
lumbosacral spine and cervical spine disabilities in November 
1987, assigning 10 percent ratings for each, effective April 
6, 1987.  In March 1993, the RO granted an increased rating 
of 20 percent for the lumbosacral spine effective August 18, 
1992; but denied an increased rating for the cervical spine.

The veteran filed increased rating claims for his lumbosacral 
and cervical spine disabilities in May 1996.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's lumbar spine disability is currently rated 
under 38 C.F.R. § 4.71a, Diagnostic Codes (DC's) 5295 for 
lumbosacral strain and 5292 for limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, DC's 5295-5292 (2002).  His 
cervical spine disability is currently rated under DC 5290 
for limitation of motion of the cervical spine.  38 C.F.R. 
§ 4.71a, DC 5290 (2002).  During the course of this appeal, 
the schedular criteria for diseases and injuries of the spine 
were changed effective September 26, 2003.  The schedular 
criteria for the evaluation of intervertebral disc syndrome 
also were changed effective September 23, 2002.  In the 
February 2006 SSOC, the veteran was provided a copy of both 
revised criteria and the opportunity to submit pertinent 
evidence and/or argument.  In VAOPGCPREC 7-2003, the VA 
General Counsel (GC) held that in Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003), the CAFC overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) (when a statute or 
regulation changes while a case involving the Government and 
a private party is pending, a court must apply whichever 
version of the law is more favorable to the private-party 
litigant.).  The GC concluded that the Karnas rule no longer 
applies in determining whether a statute or regulation 
applies to cases pending when the new provision was enacted 
or issued.

When VA adopted the revised rating schedules pertaining to 
intervertebral disc syndrome and diseases and injuries of the 
spine and published them in the Federal Register, the 
publication clearly stated effective dates of September 23, 
2002, and September 26, 2003, respectively.  Because the 
revised regulations expressly stated effective dates and 
contained no provisions for retroactive applicability, it is 
evident that VA intended to apply those regulations only as 
of the effective dates.  Accordingly, for the period prior to 
September 23, 2002, only the "old" rating criteria may be 
considered in determining the severity of the veteran's 
lumbar and cervical spine disabilities, and evaluation will 
be under the amended provisions for evaluating the lumbar and 
cervical spine disabilities from September 23, 2002 to 
September 25, 2003.  Moreover, only the "old" rating 
criteria will be considered for rating any other disease and 
injuries of the spine for the period prior to September 26, 
2003, and evaluation will be under the amended provisions for 
evaluating disease and injuries of the spine from September 
26, 2003.

The GC also held, however, that pursuant to 38 U.S.C. 
§ 7104(a), the Board's decisions must be based on 
consideration of all evidence and material of record, rather 
than merely evidence, which pre-dates or post-dates a 
pertinent change to VA's rating schedule.  VAOPGCPREC 3-2000.  
As such, the "old" rating criteria for intervertebral disc 
syndrome and other diseases and injuries of the spine applies 
to all the evidence of record; while the "new" criteria 
only applies to evidence dated since the effective dates of 
the regulatory change. 

I.  Lumbosacral spine disability under the "old" 
regulations

The veteran specifically seeks a 40 percent rating for his 
lumbar spine degenerative disc disease.  He testified that he 
had pain at 15 degrees of flexion and 5 degrees of rotation, 
left and right, and rated the pain at a three on a good day 
with pain killers and a six with a flare-up.  He noted that 
his pain was at an 8 with a flareup without pain killers.  He 
also testified that he had constant muscle spasms in his low 
back and occasional numbness in his foot and that every year 
he had a week or two where he was incapacitated.  
Additionally, he noted that his private doctor had told him 
to go on bedrest until he could move around.  

As noted, the veteran's lumbar spine disability is currently 
rated as 20 percent disabling under DC's 5295 (lumbosacral 
strain)-5292 (limitation of motion of the lumbar spine).  In 
order to get the next higher 40 percent rating under DC 5295, 
the evidence must show severe lumbosacral strain with listing 
of whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  Under DC 
5292, a 40 percent rating is awarded for severe limitation of 
motion of the lumbar spine.  The word "severe" is not 
defined in the VA Schedule for Rating Disabilities. 

A July 1996 VA examination report shows complaints of diffuse 
and constant discomfort in his low back, variable in 
intensity and sometimes radiating down the left leg.  Because 
of the pain, the veteran was unable to perform certain 
activities such as heavy lifting or prolonged bending and 
twisting of the trunk.  Physical examination showed no spasms 
of the lumbar paravertebral musculature.  There were no 
postural abnormalities; and percussion of the lumbar 
vertebrae elicited no discomfort.  Forward bending of the 
lumbar vertebrae was 45 degrees and backward extension was 20 
degrees.  Lateral flexion of the thoracic vertebrae was 25 
degrees to the left and 30 degrees to the right.  Rotation of 
the lumbar vertebrae was 30 degrees bilaterally; and ankle 
deep tendon reflexes were one plus bilaterally.  Knee deep 
tendon reflexes were two plus bilaterally with reinforcement.  
Straight leg raising was 45 degrees on the left and 25 
degrees on the right.  Hip flexion was 90 degrees 
bilaterally; there was no difference in length of the lower 
limbs.  There was slight weakness of the left quadriceps 
musculature and weakness on dorsiflexing and plantar flexing 
the left great toe.  There were no sensory changes noted on 
examination of the left lower extremity.  The circumference 
of the thighs at the lower third level was 18-1/2 inches 
bilaterally; and the circumference of the calves at the 
corresponding levels was 15-1/2 inches bilaterally.  X-ray 
examination of the lumbosacral spine showed low grade 
degenerative disease of the spine having early chronic 
degeneration of disc at L4-L5, causing relative reduction of 
disc space and questionable degeneration of disc between L3-
L4.  There also was accompanying minimal anterior 
hypertrophic marginal lipping at the endplates of opposing 
vertebrae.  The spine and sacroiliac joints were otherwise 
within normal limits on non-weight bearing films.

A July 1996 private medical record notes that the veteran was 
treated in June 1996 and July 1996 for chronic low back pain 
and that he would be partially disabled on a permanent basis.

A February 1997 VA examination report shows lordosis was 
exaggerated due to overhang of abdomen.  With goniometer, the 
veteran measured only 45 degrees forward bend and backward 
extended at 20 degrees.  He had a right and left measure tilt 
of 30/30 degrees and rotation was 30/30 degrees.  There 
appeared to be mild erector spasm in the erector spini; no 
fixed deformity was noted in the spine.  Deep tendon reflexes 
were very brisk at three plus in the knee jerks with 
symmetry, and two plus in the ankle jerks.  He described no 
sensory radicular hypalgesia in a dermatome fashion, 
especially in the lower limbs; and sphincter tone was good.  
The diagnosis was lumbar strain, rapidly progressive 
degenerative joint disease, degenerative disc disease, L3, 4, 
and 5, and marked restrictive mobilities of the lumbar spine.  
X-ray examination showed intervertebral disc space narrowing 
from L3 through S1.

In June 1998, a private medical record notes treatment from 
June 1996 to April 1998 with a diagnosis of degenerative disc 
disease of the low back and a secondary diagnosis of chronic 
pain syndrome.  The veteran reportedly had back, leg, and 
foot pain, insomnia, and straight leg raising to 30 degrees.  

A May 2003 QTC examination report shows complaints of severe 
low back pain with no significant radiation into the lower 
extremities and no history of numbness, tingling, or 
weakness.  Physical examination revealed limitation of back 
movement, positive straight-leg raising test on the left 
side, and also hypesthesia on the left foot, in the 
distribution of L5 nerve root.  Flexion was to 60 degrees 
with pain beginning at 15 degrees; normal flexion was noted 
to be to 95 degrees.  Extension was to 25 degrees with pain 
beginning at 10 degrees; normal extension was noted to be to 
35 degrees.  Right and left lateral movement was to 30 
degrees with pain beginning at 5 degrees; normal lateral 
movement was noted to be at 40 degrees.  Left and right 
rotation was to 25 degrees with pain at 5 degrees; and normal 
rotation was noted to be to 35 degrees.  X-ray examination 
showed decreased disk space within L4-L5; and the impression 
was lumbar disk disease with radiculopathy and spondylitic 
changes.

A January 2006 VA examination report shows continuing back 
pain with sleep disturbance, resulting in chronic fatigue.  
Physical examination revealed range of motion in forward 
flexion 0 to 60 degrees; extension 0 to 20 degrees; and 
lateral bending to the left and right 0 to 30 degrees, with 
mild pain throughout this motion.  He had negative straight 
leg raise bilaterally; and his bilateral lower extremities 
had 5/5 motor strength in the bilateral quadriceps, 
hamstrings, ankle dorsiflexors, ankle plantar flexors, and 
extensor hallucis longus.  He had two plus and symmetric 
patellar and Achilles reflexes.  He ambulated normally 
without the use of an assistive device and had no paraspinal 
muscle spasm in the lower lumbar region.  He was minimally 
tender paraspinally.  Sensory examination was intact to light 
touch in all distributions of the bilateral lower 
extremities; he had 5/5 motor strength in the bilateral lower 
extremities with 5/5 quadriceps, hamstrings, ankle 
dorsiflexor, ankle plantar flexor, and extensor hallucis 
longus.  He was able to walk on his heels and on his toes.  
Radiographic review revealed a lumbar spine with degenerative 
disk disease, which was mild at L4-5 and moderate at L5-S1.  
The diagnosis was degenerative disk disease at the levels 
stated above with significant pain in the low back.  The pain 
did not radiate down into either leg and he ambulated 
normally without the use of an assistive device.  With 
repetitive motion he had increased pain and fatigue but no 
weakness or incoordination.  He had no additional limitation 
of motion due to increased pain and fatigue with repetitive 
motion.  He denied flareups.  He had no paraspinal muscle 
spasm in the lumbar region, but there was some tenderness 
present, particularly in the mid lumbar area.  Neurologic 
findings showed sensory and motor examinations were intact in 
the bilateral lower extremities.  He had no incapacitating 
episodes in the past 12 months.  The x-ray examination 
report, as noted, showed degenerative disease, and also noted 
mild loss of normal lumbar lordosis, which might be related 
to patient positioning or muscle spasm.

Resolving all doubt in the veteran's favor, the evidence 
warrants a 40 percent rating under DC 5295 for severe lumbar 
strain.  See 38 C.F.R. § 4.3.  Specifically, x-ray 
examination consistently shows degenerative disc disease in 
the lumbar spine and medical findings show marked limitation 
of forward motion and loss of lateral motion.  The veteran's 
forward flexion was limited to 45 degrees in July 1996 and 
February 1997.  In May 2003, flexion was to 60 degrees with 
pain at 15 degrees of flexion.  Lateral flexion was reported 
as 25 degrees to the left and 30 degrees to the right in July 
1996.  While the remaining evidence shows left and right tilt 
to 30 degrees, in May 2003 pain was reported at 5 degrees of 
lateral movement.  The July 1996 examiner also reported that 
the veteran was unable to do heavy lifting or prolonged 
bending or twisting of the trunk.  The January 2006 examiner 
further noted that repetitive motion caused an increase in 
pain and fatigue, although there was no additional limitation 
of motion.  In evaluating the veteran's claim, the Board must 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Even though there are no findings of 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign or abnormal mobility, as a whole, the 
evidence more closely approximates the criteria for a 40 
percent rating under DC 5295.  

The evidence also shows that in addition to being markedly 
limited in forward bending, from July 1996 to January 2006, 
the veteran's extension ranged from 20 to 25 degrees; and in 
May 2003, pain was reported at 10 degrees of extension.  
Moreover, while rotation was reported as 30 degrees 
bilaterally in July 1996 and February 1997, in May 2003, 
rotation was 25 degrees with pain at 5 degrees.    Upon 
review, these medical findings more closely approximate the 
criteria for a 40 percent rating under DC 5292 for severe 
limitation of motion of the lumbar spine.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Accordingly, the Board finds that the evidence more closely 
approximates a 40 percent evaluation based on either the 
finding of severe limitation of motion and/or severe 
lumbosacral strain under 38 C.F.R. § 4.71a, DC 5292 or 5295 
(2002) (effective prior to September 23, 2002).  See 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

Forty percent is the maximum evaluation under either DC 5295 
for severe lumbosacral strain or DC 5292 for severe 
limitation of motion.  Thus, the Board will consider whether 
the criteria for an evaluation in excess of 40 percent are 
warranted under any other applicable diagnostic codes.

Although the evidence shows limitation of motion of the 
lumbar spine, there are no findings of complete bony fixation 
(ankylosis); as such, DC's 5286 and 5289 do not apply.  See 
38 C.F.R. § 4.71a, DC's 5286, 5289 (2002) (effective prior to 
September 23, 2002).  DC 5285 also is not applicable, as the 
evidence does not show any residuals of fractures of the 
lumbar spine.  See 38 C.F.R. § 4.71a, DC 5285 (2002) 
(effective prior to September 23, 2002).  

Additionally, the evidence does not show pronounced 
intervertebral disc syndrome.  The July 1996 VA examination 
shows ankle deep tendon reflexes were one plus bilaterally; 
knee deep tendon reflexes were two plus bilaterally with 
reinforcement; and straight leg raising was 45 degrees on the 
left and 25 degrees on the right.  In February 1997, the 
veteran reportedly had mild erector spasm in the erector 
spini.  He also had straight leg raising to 30 degrees in 
June 1998 and testified that he had occasional numbness in 
his foot and that once a year he was incapacitated for one to 
two weeks.  However, the February 1997 report shows deep 
tendon reflexes were very brisk at three plus in the knee 
jerks with symmetry, and two plus in the ankle jerks.  He 
also had no history of numbness, weakness, or tingling 
reported in May 2003; and in January 2006, his sensory 
examination was intact to light touch.  The January 2006 VA 
examiner further reported no incapacitating episodes in the 
past 12 months.  Thus, an evaluation in excess of 40 percent 
under DC 5293 for pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, and little intermittent 
relief does not apply.  See 38 C.F.R. § 4.71a, DC 5293 (2002) 
(effective prior to September 23, 2002).  

Last, a separate rating under DC 5010 for osteoarthritis does 
not apply.  Traumatic arthritis established by x-ray findings 
is to be evaluated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5010.  Degenerative arthritis 
established by x-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  DC 5003.  Evaluations for distinct disabilities 
resulting from the same injury may be separately evaluated as 
long as the symptomatology for one condition is not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261- 
62 (1994).  However, limitation of motion of the lumbar spine 
due to degenerative arthritis has been considered and 
compensated under the 40 percent evaluation already assigned 
under the former DC's 5295-5292.  To assign a separate 
evaluation for limitation of the motion of the spine due to 
degenerative arthritis is similarly not permitted under the 
criteria.  See 38 C.F.R. §§ 4.14 and 4.71a, DC 5003 and 
following notes.

II.  Lumbosacral spine disability under the "new" 
regulations

Having determined that a rating in excess of 40 percent 
evaluation is not warranted for the veteran's lumbar spine 
disorder under the criteria in effect prior to September 23, 
2002, the Board now turns to the criteria in effect as of 
that date to ascertain whether a rating above 40 percent is 
warranted under revised regulations, effective September 23, 
2002 to September 25, 2003, as well as those changes set 
forth September 26, 2003.  

The Board notes that the revised regulations in effect during 
this period allow for a consideration of an increased rating 
based on incapacitating episodes.  Incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months warrant a 40 percent 
disability evaluation.  Incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months warrant a 60 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  For purposes of evaluations 
under 5293, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  The Board notes that aside from 
changing DC 5293 to DC 5243, the criteria for rating 
intervertebral disc syndrome remained essentially unchanged 
after the September 26, 2003 amendment.  See DC 5293 (2002 & 
2003); DC 5243 (2005).

However, the January 2006 examiner specifically found the 
veteran had no incapacitating episodes in the past 12 months.  
Thus, even though the veteran described incapacitating 
episodes in the Board hearing, there is no objective evidence 
to corroborate any such episodes in the past 12 months.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, effective September 26, 2003, unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  38 
C.F.R. § 4.71a, DC's 5235 - 5243 (2005).  The competent 
medical evidence, however, does not show findings of 
unfavorable ankylosis of the lumbar spine.  Thus, a higher 
evaluation under these DC's is not warranted. 

Moreover, the Board finds that a separate neurological 
rating, as allowed under the revised regulations, is not 
applicable in this case.  While the veteran testified 
regarding occasional foot numbness, there was no history of 
numbness, tingling, or weakness reported in May 2003; and in 
January 2006, his sensory examination was intact to light 
touch.  Additionally, as previously noted, a separate rating 
for degenerative arthritis of the spine under DC 5242 (see 
also diagnostic code 5003) does not apply.

A higher disability evaluation based on functional loss due 
to weakness, fatigability, incoordination, or pain on 
movement also is not warranted under 38 C.F.R. §§ 4.40, 4.45, 
and 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  As 
discussed, any functional loss due to pain is contemplated by 
the 40 percent rating assigned under DC's 5295-5292.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  

Additionally, an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is not warranted.  A June 1998 private medical 
record indicates the veteran only could work part-time at 
sedentary jobs due to severe back pain with prolonged 
sitting.  A January 2006 VA examination report also notes 
that the veteran experienced chronic fatigue due to his sleep 
disturbance caused by his back, and lost his job as an 
optician because he was falling asleep on the job.  The 
report further mentioned that he had to take a lower paying 
job.  Additionally, the veteran testified that he has to go 
from job to job because he has to take time off from work due 
to his back.  While this shows the veteran's lumbar spine 
disability affects his employability, the evidence does not 
show marked interference with employment.  Specifically, he 
still is able to work, albeit in a sedentary position, and 
sometimes on a part-time basis.  The evidence also does not 
show frequent periods of hospitalization.  Thus, this case 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b).

Under the circumstances in this case, the Board finds that 
the evidence more nearly approximates the criteria for a 40 
percent rating for a lumbosacral spine disability, but no 
higher.

III.  Cervical spine disability under the "old" regulations

The veteran specifically requests a 20 percent rating for his 
cervical spine degenerative disc disease.  He testified that 
his pain was at a four if his head was in the wrong position, 
but in a neutral position was at one-half to zero.

As noted, the veteran's cervical spine disability is 
currently rated as 10 percent disabling under DC 5290 for 
slight limitation of motion of the cervical spine.  38 C.F.R. 
§ 4.71a, DC 5290 (2002).  In order to get the next higher 20 
percent rating, the evidence must show moderate limitation of 
motion.  A 30 percent rating is warranted for severe 
limitation of motion.  The words "moderate" and "severe" 
are not defined in the VA Schedule for Rating Disabilities.

A July 1996 VA examination report shows complaints of the 
neck being generally stiff and painful in the morning, 
variable in intensity.  The veteran had no complaints 
referable to the upper limbs; nor had he had any neck 
surgery.  Physical examination revealed forward bending of 
the cervical vertebrae at 50 degrees, and backward extension 
of the cervical vertebrae to 45 degrees.  Rotation of the 
cervical vertebrae was 30 degrees to the left and 20 degrees 
to the right.  Deep tendon reflexes of the upper limbs were 
essentially normal; the responses were brisk and equal.  
There was no evidence of musculoskeletal atrophy or weakness 
of the upper extremities.  There were no circulatory or 
neurological disturbances noted on examination of the 
extremities; and excellent motor strength was noted.  There 
was normal articulation of the shoulders, elbows, wrists, and 
digits through all corresponding physiological arcs.  X-ray 
examination showed degenerative disease of the spine, having 
low grade chronic degeneration of multiple cervical 
intervertebral discs, affecting the discs between C4-C5-C6, 
causing relative reduction of disc spaces compared to disc 
space above and below.  There was accompanying mild form of 
arthrosis suspected affecting the left unco-vertebral joint 
between C5-C6.  The spine, otherwise, was within normal 
limits.

A February 1997 VA examination report shows 40 degrees of 
forward flexion and 30 degrees of measured extension.  The 
right and left tilt measured 20/20 degrees; and rotation was 
restricted to 40/45 degrees in the neck.  The brachialis 
radialis, biceps, and triceps were two plus.  The diagnoses 
included cervical strain; rapidly progressive degenerative 
joint disease of the cervical spine with cervical 4, 5, and 
6; and marked restrictive mobilities of the cervical spine.  
X-ray examination showed multilevel intervertebral disc space 
narrowing, mainly between C4 and C6, and mild narrowing of 
the left C5-6 neural foramen secondary to uncovertebral 
degenerative changes.

A May 2003 QTC examination report shows the veteran's 
symptoms were fairly well-localized to the neck without any 
significant radiation into the upper extremities.  There also 
was no history of numbness, tingling, or weakness.  Physical 
examination showed a stable neurological status and revealed 
that the main problem was limitation of neck movement.  
Flexion was to 60 degrees, with normal flexion noted to be 0 
to 65 degrees.  Extension was to 35 degrees with pain at 10 
degrees; normal extension was to 50 degrees.  Right and left 
lateral flexion was to 30 degrees with pain at 5 degrees; 
normal lateral flexion was to 40 degrees.  Right and left 
rotation was to 50 degrees with pain at 10 degrees; normal 
right and left rotation was to 80 degrees.  X-ray examination 
of the cervical spine was consistent with decreased disk 
space level at C5-C6 and C6-C7 and presence of cervical 
spondylosis.  The impression was cervical disk disease with 
cervical spondylosis, multilevel.

In January 2006, a VA examination report shows complaints of 
continuing neck pain and chronic fatigue due to sleep 
disturbance.  Physical examination revealed cervical range of 
motion in forward flexion was 0 to 50 degrees; extension was 
0 to 30 degrees; lateral rotation to the right was 0 to 50 
degrees; lateral rotation to the left was 0 to 40 degrees; 
and lateral flexion to the right and left was 0 to 30 degrees 
with mild pain throughout motion.  He had a negative 
Spurling's test and 5/5 motor strength in the bilateral 
shoulder musculature, biceps, triceps, brachioradialis, wrist 
extensor, wrist flexor, finger abductors, and grip strength.  
Sensory was intact to light touch in all distributions of the 
bilateral upper extremities.  He had two plus and symmetric 
biceps, brachioradialis, and triceps reflexes bilaterally.  
The cervical spine radiographs revealed mild degenerative 
disk disease at C3-4 and C4-5, and moderate degenerative disk 
disease at C5-6.  The diagnosis was cervical spine 
degenerative disk disease at the levels stated above.  The 
examiner reported that with repetitive motion, the veteran 
had increased pain, fatigue, and weakness/lack of endurance 
with repetitive motion.   He also had some painful motion of 
the cervical spine.  He denied flareups and described his 
pain as chronic.  He had no paraspinal muscle spasm or 
weakness, but did have some mild tenderness paraspinally.  
There was no radiation of the pain to the arms.  Neurologic 
findings included sensory and motor examinations, which were 
intact in the bilateral upper extremities.  He also had no 
incapacitating episodes during the past 12 months.  

Upon review, the evidence warrants the next higher 20 percent 
rating under DC 5290 for moderate limitation of motion of the 
cervical spine.  Specifically, the medical findings show a 
range of backward extension from 45 degrees to 30 degrees; a 
range of lateral flexion from 50 degrees to 20 degrees; and a 
range of rotation from 20 degrees on the right, and 30 
degrees on the left, to 50 degrees bilaterally.  The May 2003 
VA examination report also showed that pain was reported at 
10 degrees of extension, 5 degrees of bilateral lateral 
flexion, and 10 degrees of lateral rotation.  Additionally, 
the January 2006 examiner noted that repetitive motion caused 
an increase in pain, fatigue, weakness, and lack of 
endurance.  In evaluating the veteran's claim, the Board must 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 
8 Vet. App. 202 (1995).  As such, the medical evidence more 
closely approximates the criteria for a 20 percent rating 
under DC 5290 for moderate limitation of motion of the 
cervical spine.  See 38 C.F.R. § 4.71a, DC 5290 (2002) 
(effective prior to September 23, 2002).  

The next higher 30 percent rating is not warranted, however, 
as forward bending ranged from 40 degrees to 60 degrees.  
Even though there was more significant limited motion in 
other cervical spine movements, as a whole the medical 
findings do not amount to severe limitation of motion of the 
cervical spine under DC 5290.  

Additionally, none of the other applicable diagnostic codes 
warrant a rating higher than 20 percent.  Although the 
evidence shows limitation of motion of the cervical spine, 
there are no findings of complete bony fixation (ankylosis); 
as such, DC's 5286 and 5287 do not apply.  See 38 C.F.R. § 
4.71a, DC's 5286, 5287 (2002) (effective prior to September 
23, 2002).  DC 5285 also is not applicable, as the evidence 
does not show any residuals of fractures of the cervical 
spine.  See 38 C.F.R. § 4.71a, DC 5285 (2002) (effective 
prior to September 23, 2002).  

The evidence also does not show severe intervertebral disc 
syndrome.  The July 1996 VA examination shows deep tendon 
reflexes of upper limbs were essentially normal; and the 
response was brisk and equal.  There also were no circulatory 
or neurological disturbances noted on examination of the 
extremities.  In February 1997, the veteran's brachialis 
radialis, biceps, and triceps were two plus.  He also had no 
history of numbness, weakness, or tingling reported, and a 
stable neurological status found in May 2003.  In January 
2006, his sensory examination was intact to light touch in 
all distributions of the bilateral upper extremities; and the 
symmetric biceps, brachioradialis, and triceps reflexes were 
two plus bilaterally.  The neurological findings included 
sensory and motor examinations, which were intact in upper 
bilateral extremities.  The veteran testified that once a 
year he was incapacitated for one to two weeks.  However, the 
January 2006 VA examiner further reported no incapacitating 
episodes in the past 12 months.  Thus, an evaluation in 
excess of 20 percent under DC 5293 for severe intervertebral 
disc syndrome with recurring attacks and little intermittent 
relief does not apply.  See 38 C.F.R. § 4.71a, DC 5293 (2002) 
(effective prior to September 23, 2002).  

Last, a separate rating under DC 5010 for osteoarthritis does 
not apply, as limitation of motion of the cervical spine due 
to degenerative arthritis has been considered and compensated 
under the 20 percent evaluation already assigned under the 
former DC 5290.  See Esteban v. Brown, 6 Vet. App. 259, 261- 
62 (1994); 38 C.F.R. §§ 4.14 and 4.71a, DC 5003 and following 
notes.

IV.  Cervical spine disability under the "new" regulations

Having determined that a rating in excess of 20 percent 
evaluation is not warranted for the veteran's cervical spine 
disorder under the criteria in effect prior to September 23, 
2002, the Board now turns to the criteria in effect as of 
that date to ascertain whether a rating above 20 percent is 
warranted under revised regulations, effective September 23, 
2002 to September 25, 2003, as well as those changes set 
forth September 26, 2003.  

As previously discussed, the revised regulations in effect 
during this period allow for a consideration of an increased 
rating based on incapacitating episodes.  However, as noted, 
the January 2006 examiner specifically found the veteran had 
no incapacitating episodes in the past 12 months.  As such, 
even though the veteran described incapacitating episodes in 
the Board hearing, there is no objective evidence to 
corroborate any such episodes in the past 12 months; and a 
rating under DC 5293 (2002 & 2003) and/or DC 5243 (2005) does 
not apply.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, effective September 26, 2003, forward flexion of 
the cervical spine to 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine warrants a 30 percent 
rating.  Unfavorable ankylosis of the entire cervical spine 
warrants a 40 percent rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  38 
C.F.R. § 4.71a, DC's 5235 - 5243 (2005).  However, the range 
of forward flexion reported in January 2006 was to 50 
degrees; and there are no findings of ankylosis of the 
cervical spine.  Thus, a higher evaluation under these DC's 
is not warranted. 

Moreover, the Board finds that a separate neurological 
rating, as allowed under the revised regulations, is not 
applicable in this case.  The veteran had no history of 
numbness, tingling, or weakness reported in May 2003; and in 
January 2006, his sensory examination was intact to light 
touch.  Additionally, as discussed, a separate rating for 
degenerative arthritis of the spine under DC 5242 (see also 
diagnostic code 5003) does not apply.

A higher disability evaluation based on functional loss due 
to weakness, fatigability, incoordination, or pain on 
movement also is not warranted under 38 C.F.R. §§ 4.40, 4.45, 
and 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  As 
noted, any functional loss due to pain is contemplated by the 
20 percent rating assigned under DC 5290.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  

Additionally, an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is not warranted, as the evidence does not show 
marked interference with employment or frequent periods of 
hospitalization.  See 38 C.F.R. § 3.321(b).

Under the circumstances in this case, the Board finds that 
the evidence more nearly approximates the criteria for a 20 
percent rating for the cervical spine disability, but no 
higher.




ORDER

Entitlement to an increased evaluation of 40 percent, but no 
higher, for lumbosacral strain with degenerative disc disease 
is warranted, subject to the rules and payment of monetary 
benefits.

Entitlement to an increased evaluation of 20 percent, but no 
higher, for cervical strain with degenerative disc disease is 
warranted, subject to the rules and payment of monetary 
benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


